11 A.3d 960 (2011)
Charles MOYER and Donna Moyer; Individually and as Personal Representatives of the Estates of Judy and Ronald Moyer; and Leisurecraft, Inc., Petitioners
v.
TELEDYNE CONTINENTAL MOTORS, INC., Teledyne Inc., Superiorair Parts, Inc., Piedmont Hawthorne Aviations, Inc. a/k/a Piedmont Aviation Services, Inc., Piedmont/Hawthorne Aviation, Inc., and/or Piedmont Hawthorne Aviation, LLC, and Divco, Inc., Respondents.
No. 450 EAL 2009.
Supreme Court of Pennsylvania.
January 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of January, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue, as stated by Petitioners:
Did the Superior Court improperly afford blanket immunity to manufacturers for negligence and strict liability in their written instructions under GARA's rolling provision under the guise of fostering a non-existent federal policy to vindicate rights of manufacturers over those of accident victims?
The Application for Leave to File Reply to The Answers of Respondents is hereby denied as moot.
Madame Justice Orie Melvin did not participate in the consideration or decision of this matter.